Citation Nr: 0916723	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-35 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for chronic lymphoid 
leukemia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
August 1978 to August 1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2005 by the 
Department of Veterans Affairs (VA) Cleveland, Ohio Regional 
Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he was "exposed to radiation while 
in... service at nuclear weapon sites."  See Claim, received 
by the RO January 2005.  He was diagnosed with lymphoid 
leukemia approximately August 2003.  In order to establish 
presumptive service connection under 38 U.S.C.A. § 1112(c) 
and 38 C.F.R. § 3.309(d), the Veteran must currently have a 
disease listed in 38 C.F.R. § 3.309(d)(2), and have been a 
radiation-exposed veteran who participated in a radiation-
risk activity as such terms are defined in the regulation.  
38 C.F.R. § 3.309 (d)(3) (2008).  The Veteran's condition, 
however, is not subject to service connection presumption 
under the provisions of 38 C.F.R. §§ 3.309, 3.311, or 3.317.

In his appeal, the Veteran argues that while he acknowledges 
that "radiation exposure does not qualify per the 
regulations... feel that what has not been taken into 
consideration in [his] case is the exposure to other 
chemicals and compounds necessary to accomplish [his] duties 
while in the military."  Furthermore, the Veteran states 
"my work as a Nuclear Maintenance Technician required the 
utilization and sometime skin exposure to Toluene, Acetone, 
Freon, [Methyl Ethyl Ketone] and Benzene.  As an Explosive 
Ordnance Technician, I often had to handle raw explosive 
compounds.  I also worked as an [Explosive Ordnance Disposal] 
Technician in a Technical Escort capacity and I was exposed 
in an accident at [Fr. Benning to] Phosgene gas vapors and 
admitted to the hospital."  See Appeal Form 9, dated 
November 2006.

The Veteran's personnel records verify that the Veteran's 
principal duty title was Explosive Ordnance Disposal 
Specialist in the 1980s, Explosive Ordnance Disposal 
Operations Sergeant till the mid-1990s, and Ammunition 
Inspector in the late 1990s.  See Personnel Records, dated 
October 1981 to October 1997.

The Veteran's service treatment records indicate that he was 
admitted to the Martin Army Community Hospital at Fort 
Benning in February 1990 from toxic chemical exposure.  The 
records indicate that he was decontaminated on sight and was 
brought into the hospital for observation.  There is no 
indication that the Veteran sustained serious injury and was 
discharged the next day without discharge medications.  See 
Martin Army Community Hospital records, dated February 1990.  
In addition, the Veteran's March 1999 retirement/separation 
examination records are absent of any negative report of 
chemical or ionizing radiation injuries sustained.  See 
Retirement/Separation examination, dated March 1999.

In April 2007, the RO sent a letter to the Veteran requesting 
additional information such other medical treatment records 
in his possession and names of VA and private medical 
facilities the Veteran had received treatment.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC should then obtain details regarding 
the February 1990 incident (described above) 
by contacting the appropriate facilities such 
as the response units at the 1990 incident, 
the local fire department, the United States 
Army Technical Escort Unit, and/or any other 
organizations the AMC deems necessary.

2.	This case should be referred to a VA 
oncologist or the VA medical practitioner 
currently treating the Veteran for his 
lymphoid leukemia.  The examiner should be 
asked to review the Veteran's VA claims folder 
and provide an opinion, with supporting 
rationale, as to whether it is at least as 
likely as not (i.e., to at least a 50 percent 
degree of probability) that the Veteran's 
lymphoid leukemia is related to the in-service 
exposure to chemicals or other substances.  
The claim folder along with a complete copy of 
this remand should be made available to the 
appropriate examiner.  

3.	After completion of the above and any 
additional development deemed necessary, the 
expanded record should be reviewed.  If the 
benefit sought is not granted, the appellant 
should be furnished a Supplemental Statement 
of the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable laws and 
regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned to the 
Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




